Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitation of a suspension means configured for rigidly suspending the first rigid section of pipe from the outer branch via articulation means permitting rotation around a vertical axis and at least one horizontal axis, in the context of the claims and in the presence of the other limitations is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, US PGPub 2018/0105234 discloses a system for transfer of a fluid product comprising a transfer pipe for the fluid product having several sections, including a first pipe (108, 110), and having an end provided with a coupling system (150) configured for the connection of the first pipe to a target duct (332), and further comprising a support structure (102, 106) for the first pipe comprising an inner branch (106) which is mounted on a base (shown in Figure 1) and an outer branch (102), the first transfer pipe comprises a flexible section of pipe (108) having a proximal end suspended from the support structure and a rigid section of pipe (shown in Figure 2) connected to a distal end of the flexible section of pipe and provided at its free end with the coupling system (126), the transfer system comprising suspension means (104) configured for suspending the rigid section of pipe (shown in Figures 1 and 2) from the outer branch (102) via means permitting rotation around a vertical axis (cable suspension permits rotation), but doesn’t disclose a means for rigidly suspending the section of pipe which nevertheless permits rotation around a vertical axis an at least one horizontal axis.
US Patent 10,087,067 similarly discloses a fluid transfer system having a support structure comprising inner (130) and outer (180) branches and a pipe having flexible (110) and rigid (140) sections 
US Patent 3,085,593 discloses a fluid transfer system comprising a pipe (19) suspended rigidly on a two part arm (10, 12), but doesn’t discloses a rigid section of pipe or a rigid support means which permits rotation about a vertical axis.
US Patent 9,708,040 discloses a fluid transfer apparatus having a rigid pipe (2) which is suspended for rotation about vertical and horizontal axes (around joint 12) from a support system (16), but doesn’t disclose a flexible section of pipe suspended from an inner branch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753